AGREEMENT BY AND AMONG LENDERS




This Agreement is made and entered into as of the __ day of ___________, 2016,
by and between Global Healthcare REIT, Inc., a Utah corporation (the “Company”)
and those parties who purchased and hold Series 2016 10% Senior Secured
Promissory Notes (the “Notes”) issued by the Company (collectively referred to
herein as “Lenders”).




RECITALS




A.

The Company has sold Notes to Lenders in the aggregate principal amount of up to
One Million and 00/100 Dollars ($1,000,000).




B.

The Notes are secured by a senior security interest in all of the tangible and
intangible assets of the Company (the “Collateral” and “Security Interest”,
respectively) under the terms of a Security Agreement of even date.




C.

Lenders desire to act in concert with respect to the Notes and Security
Interest.







NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the receipt and sufficiency whereof are hereby acknowledged,
the parties agree as follows:




1.

Security Documents.  Attached as Exhibit B hereto is a copy of a Security
Agreement (the Security Agreement and other documents that may be used to
register Lenders’ security interest in the Collateral, and any certificates
representing securities to be delivered to perfect a pledge is referred to
herein as the “Security Documents”).  The Security Documents run in favor of
each Lender to the extent of each Lender’s interest therein.  The Lenders hereby
appoint Lance Baller (“Custodian”) as their custodian, only for the purpose of
holding the original Security Documents.  Custodian will provide copies to the
Lenders upon request.




2.

Risks of Collectibility.  Each Lender will bear the risks of collectibility of
the Note held by it, of the Borrower’s financial condition, of fraud or forgery,
of the enforceability of the Security Documents, of the adequacy of the security
for Loan, and any other matters relating to the Loan.  Each Lender agrees that
it has been solely responsible for making an independent appraisal and
investigation into the financial condition, creditworthiness, nature, and status
of the Borrower.  Each Lender confirms to the other Lenders that it has not, in
connection with his decision to enter into the Loan transaction, relied on any
other Lender (i) to inquire on his behalf into the accuracy or completeness of
any information provided in connection with the Loan (whether or not such
information is distributed to the Lenders), (ii) to assess or keep under review
on his behalf the financial condition, creditworthiness, nature or status of the
Borrower, or (iii) to advise such Lender as to the results of any appraisal or
investigation performed by any other Lender.




3.

Appointment of Agent.  (a)  Upon the occurrence of one or more of the events of
Default set forth in the Lender Notes or Security Agreement, or in the event a
Majority of the Lenders so determine, Lenders shall appoint an agent (“Agent”)
to perform certain ministerial functions on their behalf, including those
specified in the Lender Notes and Security Documents. Lenders holding a majority
of the total outstanding principal balance of





the Notes (“Majority” or “Majority in Interest”) shall control all decisions
regarding the exercise of rights of the Lenders under the Lender Notes and
Security Documents.  Lenders constituting a Majority shall appoint the Agent in
the manner set forth in paragraph 4(c).  




(b)

Agent will enforce the Lender Notes and the Security Documents, as described in
the other provisions of

this Agreement.




(c)

The Agent shall be appointed by vote of a Majority.  The vote may be taken (i)
in a meeting held for such purpose upon five (5) days written notice to the
Lenders; or (ii) by written agreement of a Majority without a meeting.
 Attendance at the meeting may be in person, by proxy, or by telephone.  Agent
will signify his acceptance of such appointment, and his agreement with terms of
this agreement that pertain to him as Agent, by executing a copy of this
Agreement.  The terms of this agreement pertaining to such Agent’s rights,
duties, and responsibilities hereunder shall be effective upon the Agent’s
signature.




4.

Expenses.  If an Agent is appointed under paragraph 4 of this Agreement, Lenders
shall pay him/her/it for their services in an amount that is customary and
reasonable for such services.  The following out-of-pocket expenses incurred by
Agent, to the extent not paid by the Company, shall be paid by the Lenders pro
rata in proportion to the amount of the Lender Notes held by them:




(a)

Expenses incurred in the enforcement of the Lender Notes;




(b)

Expenses incurred following any Event of Default under any of the Lender Notes
or Security Documents and any expenses incurred prior to but in connection with
or in preparation for any such Event of Default; and




(c)

Expenses otherwise incurred and approved in advance in writing by a Majority in
Interest of the Lenders.




Each Lender shall pay its share of all such expenses within fifteen (15)
calendar days after receipt of a written statement from Agent itemizing the
expenses that have been incurred and are due and payable or have been paid by
Agent.  In the event that any Lender fails or refuses to pay its share of any
expenses under this Section, Agent shall have a priority claim, to the extent of
such unpaid expenses, on such Lender’s share of all payments of principal,
interest, fees, and other charges with respect to the Notes and of all proceeds
from realization upon the security for the Notes.  Each Lender hereby grants to
Agent a security interest in its share of such payments and proceeds to secure
the payment of expenses that it is obligated to pay hereunder.




5.

Records.  Agent shall at all times keep books of account and records at his
current address reflecting all transactions in connection with the Loan and the
Lenders’ interests therein.  Each Lender shall have access to Agent’s records
maintained in connection with the Loan for inspection and/or copying at such
Lender’s expense at all reasonable times during business hours.  Upon request,
Agent shall furnish to any Lender copies of title reports, financial
information, inspection reports, and other documents relating to the Loan, the
Security Documents, or the Company that have been furnished to or prepared by
Agent in connection with the Loan.





2










6.

Liability of Agent.  Neither Agent nor any of his/her/its agents shall be liable
for any action taken or not taken in good faith in connection with the Loan, in
the absence of his own gross negligence or willful misconduct.  Agent shall in
no event be liable to any Lender for any action taken or not taken by Agent with
the consent or at the request of such Lender, unless such action is performed in
a grossly negligent manner or in a manner constituting willful misconduct (which
manner of performance was not requested or consented to by such Lender).




Agent may consult with legal counsel, independent public accountants and other
experts selected by him and shall not be liable for any action taken or not
taken in good faith reliance upon the advice of such experts.  Unless
specifically requested to do so by any Lender, Agent shall have no duty to
inquire into or verify (i) any statement, warranty, or representation made by
the Company in connection with the Loan; (ii) the truthfulness or genuineness of
any information or document supplied by the Company in connection with the Loan;
or (iii) the genuineness of the signatures of any party (other than Agent).
 Agent shall not incur any liability by acting in reliance upon any notice,
consent, or other writing (including telexes, telecopies, or similar
instruments) believed by Agent to be genuine or to be signed by the proper party
or parties.




7.

Indemnification.  Each Lender shall, pro rata, in proportion to the amount of
the Note held by him, indemnify Agent against any cost, expense, claim, demand,
action, loss, or liability, including reasonable attorney’s fees incurred in
contesting the same, that Agent may suffer or incur in connection with the Loan
in his capacity as Agent, or any action taken or omitted by Agent in good faith
under this Agreement, except to the extent the same arises from Agent’s gross
negligence or willful misconduct, or from actions taken by Agent that are
outside the scope of his authority under this Agreement.




8.

Litigation.  Subject to the provisions of Section 12 hereof, Agent shall have
the exclusive right to initiate, direct, and otherwise control any litigation
involving all of the Lenders in their capacity as such under the Loan, whether
as plaintiffs, defendants, or otherwise.  All costs and expenses incurred by
Agent in connection with such litigation, including reasonable attorney’s fees,
shall be paid in accordance with Section 4 hereof.




9.

Notifications.  Each Lender shall endeavor (but shall not incur any liability
for failure to do so) to notify each other of any events or occurrences that
come to their attention that may have material adverse effect on the security
for the Loan or the ability of the Company to perform any of their respective
obligations under the Lender Notes.




10.

Defaults of the Company.  Agent shall send to each Lender a copy of each notice
he sends to the Company pursuant to the Lender Notes notifying the Company of
any claimed defaults thereunder.  The failure of the Company to cure any such
default within the time periods, if any, specified in the Lender Notes or
Security Documents shall constitute an Event of Default thereunder unless such
Event of Default is waived (either during or after the applicable cure period)
by all of the Lenders (for any Event of Default resulting from the failure to
make required payments of principal and interest on the Loan) or by a Majority
(for any other Event of Default).








3







Agent shall advise the Lenders from time to time as to his recommendations with
respect to any Event of Default and the possible waiver thereof.




11.

Enforcement.  Upon the occurrence of any Event of Default under the Lender Notes
or Security Documents that is not waived in accordance with the terms of this
Agreement, Agent shall (unless otherwise required by this Section 11) take all
reasonable steps for the enforcement of the Loan that Agent would normally take
in the event of such a default that is not waived under a similar loan for his
own account.  Agent shall be entitled to exercise his reasonable discretion to
determine when and in what manner the Loan shall be enforced, and shall control
and direct all actions taken or not taken in connection with such enforcement;
provided, however, that a majority in interest of the Lenders must approve, or
may require, the exercise of any affirmative remedy provided to Agent under the
terms of any of the Lender Notes or Security Documents, including but not
limited to, acceleration of the Lender Notes. Unless otherwise instructed in
writing by a majority in interest of the Lenders, however, Agent shall have no
obligation to withhold disbursements or exercise any right or remedy available
to Lenders if in Agent’s reasonable judgment the exercise of such rights is not
in the best interests of the Lenders.




12.

Permitted Actions.  Any actions that require the consent or approval of a
specified number of Lenders pursuant to the terms of this Agreement may be
initiated by any group of Lenders comprising the number whose consent or
approval is required.  Any actions, consents, or approvals required or permitted
of the Lenders under the Lender Notes or Security Documents, for which the
consent or approval of a specified number of Lenders is not required in this
Agreement, may be taken or given by Agent, and if so taken or given by Agent
shall not be binding upon all of the Lenders.  Agent may, however, at his sole
option at any time upon notice to the Lenders, request the Lenders’ approval or
authorization of any action, consent, or approval that may be taken or given by
Agent under the preceding sentence, which approval or authorization shall
require the written consent of a majority in interest of the Lenders.




Any action taken or decision made by Agent or by any group of Lenders to whom
the authority to take such action or make such decision has been given pursuant
to the terms of this Agreement, shall be binding upon all of the Lenders, and
each Lender agrees to execute all documents and instruments and take all other
actions that are deemed necessary or desirable by Agent or the Lenders making
such decisions to carry out the terms thereof.





4










13.

Pari Passu Status in Lender Notes.




a.

Each of the Lenders hereby acknowledges and agrees that none of the Lenders,
individually or collectively, shall have priority with respect to any payments
of principal or interest in respect of the Lenders’ Lender Notes. Rather, each
of the Lenders hereby acknowledges and agrees that its and their respective
rights and priority are pari passu with the rights and priority of each and all
of the Lenders. In addition, and without limitation of the generality of the
foregoing, each Lender hereby confirms, agrees and stipulates that regardless of
the relative times at which indebtedness of the Company was incurred to the
holders of Lender Notes, and regardless of anything to the contrary contained in
any documents executed in connection with the Lender Notes, shall in all
respects be held by them on a pari passu basis.  




b.

In the event of (i) an Event of Default, (ii) any insolvency, bankruptcy,
receivership, liquidation, reorganization, assignment for the benefit of
creditors or other similar proceeding relating to the Company, whether voluntary
or involuntary, (iii) any proceeding for the voluntary liquidation, dissolution
or other winding-up of the Company, whether involving insolvency or bankruptcy
proceedings or not, then, and in any such event, any payment or other
distribution of any character, whether in cash, securities or other property out
of or in respect of the assets of the Company, shall be shared by the Lenders on
a pari passu basis with the amount thereto to which Lenders are entitled to be
determined based on the proportion which the then outstanding Lenders’
indebtedness bears to the aggregate indebtedness represented by the Lender
Notes; provided, however, that the Lenders, individually or collectively, shall
not take any action without prior written notice having been furnished to all
Lenders.




c.

If the Lenders, individually or collectively, shall at any time have received
any payment, distribution or additional security from any of the assets of the
Company, whether arising out of or as a result of any event described in Section
13(b) above or otherwise, the receiving party thereof shall promptly provide the
Company or any court-appointed trustee or Agent with a detailed accounting
thereof, and shall promptly take all action necessary to implement the pro-rata
sharing contemplated by Section 13(b) above.  Any such payment, distribution or
security so received shall be deemed to be held in trust by the receiving party
thereof for the benefit of all the Lenders until such sharing has been
implemented and completed as contemplated by Section 13(b) above.




d.

Each of the Lenders agree to use reasonable efforts to cooperate with one
another in the realization upon and/or liquidation of the assets of Company
following an Event of Default, and to promptly advise any designated or
appointed agent with respect to the Company’s assets and all other Lenders of
any actions taken with respect thereto, provided, however, that no Lender shall,
enter into any modification or amendment of any agreements that would (i) extend
the term of the Lenders’ Indebtedness, (ii) increase the applicable rate of
interest payable by the Company thereunder, or (iii) increase the amount of the
Company's indebtedness thereunder,





5







without the prior written approval of a two-thirds (2/3rds) majority in interest
of all of the Lenders.




14.

Power of Attorney.




a.

To effectuate the terms and provisions hereof, the Lenders hereby appoint the
Agent as their attorney-in-fact (and the Agent hereby accepts such appointment)
for the purpose of carrying out the provisions of this Agreement including,
without limitation, taking any action on behalf of, or at the instruction of,
the Majority in Interest at the written direction of the Majority in Interest
and executing any consent authorized pursuant to this Agreement and taking any
action and executing any instrument that the Agent may deem necessary or
advisable (and lawful) to accomplish the purposes hereof.




b.

All acts done under the foregoing authorization are hereby ratified and approved
and neither the Agent nor any designee nor agent thereof shall be liable for any
acts of commission or omission, for any error of judgment, for any mistake of
fact or law except for acts of gross negligence or willful misconduct.




c.

This power of attorney, being coupled with an interest, is irrevocable while
this Agreement remains in effect.




15.

Further Assurances.  Each Lender, and Agent after his appointment, agree to use
their best efforts to cooperate in the administration of the Loan under this
Agreement and, except as specified in Section 9 hereof, to use their best
efforts to keep each other reasonably well informed with respect to any material
event relating to the Company and/or the Loan.  Without limiting the generality
of the foregoing, the parties hereby agree to execute such documents and perform
such acts as may be desirable to carry out the purposes of this Agreement,
including without limitation, the execution of such documents as Agent may
request in connection with any actions or decisions of Agent or any specified
number of Lenders authorized under this Agreement regarding the administration
or enforcement of the Loan, ownership, management, operation, sale, or leasing
of the collateral, whether or not any Lender agrees with such decision or
action.  The obligations of the parties contained herein may be specifically
enforced by an action brought in a court of competent jurisdiction.




16.

Successors and Assigns; Resignation of Agent.  Any Lender shall have the right
to assign its interest in this Agreement to any one to whom it has assigned its
Note.  Agent’s obligations hereunder shall not be assigned or delegated without
the prior written consent of a Majority.  Agent may resign as agent at any time
for any reason upon providing the Lenders 10 days prior written notice.  Upon
the resignation of Agent, a Majority shall designate a successor agent in
accordance with the provisions of paragraph 4(c).




17.

No Joint Venture.  Nothing contained in this Agreement shall be construed as
creating a joint venture or partnership among the parties hereto, and no party
shall be obligated for the acts or omissions of any other party except as
expressly provided herein.




18.

Notices.  Except where verbal notice is specifically authorized in this
Agreement, all notices hereunder shall be in writing and shall be deemed
effectively given or served for all purposes when presented personally, upon
receipt if sent by first class mail or





6







over-night express, or on the date of transmission if sent by telegram, telex,
or telecopy to any party hereto at the address set forth on the signature page
hereof, or at such other address as any party shall subsequently designate by
notice.




19.

Approvals.  Any document, information, or action that is required to be approved
by any party under this Agreement shall be approved or disapproved by written
notice given no later than fifteen (15) calendar days after receipt of such
document, information, or written request for approval of such action.  If any
party fails to give its written approval or disapproval of any matter within the
foregoing fifteen-day period, such party will be deemed to have approved such
matter for all purposes.




20.

No Oral Change.  This Agreement may not be changed, discharged, or terminated
orally, but only by an instrument in writing signed by the party against whom
enforcement of the change, discharge, or termination is sought.




21.

Arbitration.  If at any time during the term of this Agreement any dispute,
difference, or disagreement shall arise upon or in respect of the Agreement, and
the meaning and construction hereof, every such dispute, difference, and
disagreement shall be referred to a single arbiter agreed upon by the parties,
or if no single arbiter can be agreed upon, an arbiter or arbiters shall be
selected in accordance with the rules of the American Arbitration Association
and such dispute, difference, or disagreement shall be settled by arbitration in
accordance with the then prevailing commercial rules of the American Arbitration
Association, and judgment upon the award rendered by the arbiter may be entered
in any court having jurisdiction thereof.




22.

Litigation Costs.  In the event of any controversy, claim, arbitration, or legal
action among the parties hereto arising out of this Agreement or relating to the
Loan, the prevailing party will be entitled to recover from the other party or
parties (jointly or severally) all costs, damages, and expenses, including
reasonable attorney’s fees, incurred by the prevailing party in connection with
such controversy, claim, arbitration, or legal action.




23.

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Colorado, excluding its laws of conflict of laws.




24.

Severability.  The provisions of this Agreement are severable and a declaration
by a court of competent jurisdiction that any of those provisions is invalid or
unenforceable shall not affect the validity or enforceability of any other
provision.




25.

Headings.  The headings used herein are for purposes of convenience only and
should not be used in construing the provisions hereof.




26.

Counterparts.  This agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
be deemed the same document.








7










IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized agents as of the day and year first above written.







GLOBAL HEALTHCARE REIT, INC.







By:

      Lance Baller, Interim President and CEO










LENDER:




Name:




Address:




Amount of Note:




Signature:

By execution of Subscription Agreement





8





